PER CURIAM.
Appellant, plaintiff below, brings these consolidated appeals from a final judgment, entered by the trial court after a nonjury trial, dismissing the complaint with prejudice and reserving jurisdiction over appel-lees’, defendants below, counterclaim.
It is well settled that, where a case is tried before a court without the interven*483tion of a jury, the conclusions reached by the trial court on questions of fact or questions relating to the credibility of witnesses have the weight of a jury verdict. Such conclusions come to the appellate court clothed with a presumption of correctness and will not be disturbed on appeal where they are supported by substantial competent evidence. See, e. g., Huwer v. Huwer, Fla.App.1965, 175 So.2d 242; Paul’s Drugs, Inc. v. Southern Bell Tel. & Tel. Co., Fla.App.1965, 175 So.2d 203; Highland Lakes, Inc. v. Art Present Real Estate, Inc., Fla.App.1962, 147 So.2d 348; Lowery v. Rosenberg, Fla.App.1962, 147 So.2d 321; and 2 Fla.Jur., Appeals §§ 314, 316, and 346.
We have considered the record, all points in the briefs, and arguments of counsel in the light of the controlling principles of law, and have concluded that no reversible error has been demonstrated. Therefore, for the reasons stated and upon the authorities cited, the final judgment appealed is affirmed.
Affirmed.